Citation Nr: 0942091	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 2008, the Board remanded the Veteran's claims for 
additional development.


FINDING OF FACT

The Veteran does not have hearing loss or tinnitus that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a July 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  By the July 2006 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the July 2006 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The RO attempted to obtain the Veteran's 
complete service treatment records (STRs) and personnel 
records; however, as discussed below, only the Veteran's 
December 1952 separation examination report is available.  
The Veteran identified the St. Louis VA Medical Center (VAMC) 
as his treatment provider.  Available records from that 
facility were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in February 2009 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  The 
examiner considered the statements of the Veteran, and 
provides a rationale for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).



II.  Analysis

In a September 2006 statement, the Veteran contends that his 
hearing was damaged in service.  Specifically, he attributes 
his hearing loss and tinnitus to acoustic trauma that he 
suffered in basic training in 1951, which caused pain and 
ringing in his left ear.  In addition, the Veteran contends 
that he fell off a 25-foot pole in 1952 further aggravating 
his ear condition.  The Veteran contends that any loud noise 
he experienced in service further aggravated his ear 
condition and later his right ear also began ringing.  
Finally, in a July 2007 statement, the Veteran contends that 
the cold weather to which he was exposed while stationed in 
Germany caused pain in his ears and he sought treatment for 
that condition in service, but the condition was treated as a 
cold injury, not a hearing injury.  Nonetheless, the Veteran 
contends that service connection is warranted for hearing 
loss and tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The RO attempted to obtain the Veteran's complete service 
treatment records (STRs) from the National Personnel Records 
Center (NPRC).  However, the NPRC informed the RO that the 
complete STRs were unavailable because they were likely 
destroyed by fire.  Further efforts to obtain the Veteran's 
complete STRs would be futile.  See 38 C.F.R. § 3.159(c)(2).  
However, of record is the Veteran's December 1952 separation 
examination report, which indicates that the Veteran had 
normal hearing upon separation from active military service-
the Veteran scored 15 out of 15 on a whispered voice test.

The Board notes that VA has heightened duties when the 
Veteran's medical records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law 
does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

A review of the Veteran's post-service medical records 
reveals that the Veteran first sought treatment for hearing 
problems in August 1999.  Records from the St. Louis VAMC 
indicate that, in August 1999, the Veteran was treated for no 
hearing in his left ear and poor hearing in his right ear.  
In addition, in September 2000, the Veteran was diagnosed 
with a deaf left ear and severe to profound sensorineural 
hearing loss in the right ear with occasional tinnitus.

In February 2009, the Veteran was afforded a VA examination 
in connection with these claims.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran first noticed hearing problems following an 
explosion in basic training and has experienced ringing in 
his right ear since his period of active military service.  
In addition, the examiner noted that the Veteran experienced 
15-20 years of post-service occupational noise exposure as a 
truck driver, but no post-service recreational noise 
exposure.  The examiner diagnosed the Veteran with severe 
high frequency sensorineural hearing loss for the right ear 
and profound sensorineural hearing loss for the left ear.  As 
for medical evidence of a nexus between the claimed in-
service events and the currently shown disabilities, the 
examiner opined:

The Veteran's separation examination 
revealed a normal whisper test 
bilaterally.  There are no documented 
complaints of hearing loss or tinnitus in 
the Veteran's records.  There is no 
documentation to support his claim of an 
explosion causing hearing loss in basic 
training.  Therefore, due to the lack of 
documentation to support hearing loss 
upon separation and the lack of military 
noise exposure after basic training, it 
is my opinion that it is not as least as 
likely as not that the Veteran's hearing 
loss and tinnitus are related to his 
military service.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the first evidence of the Veteran's hearing 
loss and tinnitus is in 1999-almost 47 years after his 
separation from active military service.  Here, the VA 
examiner's opinion is probative and she provided an 
explanation for her opinion, especially noting the whispered 
voice test at separation.  She did not relate the Veteran's 
hearing loss or tinnitus to his period of active military 
service.  While the Veteran reported having had problems 
since service, the examiner took this information into 
account when arriving at her opinion.  This medical opinion 
is not contradicted by any other medical evidence of record, 
and as noted above, appears to be supported by the absence of 
any noted problems until 1999.  Without competent medical 
evidence attributing the current disability to active 
military service, service connection is not warranted.  See 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's hearing loss manifested to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted above, the 
Veteran contends that he first sought treatment for his 
hearing loss in 1999-almost 47 years after his separation 
from active military duty.  Thus, service connection is not 
warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hearing loss and tinnitus began in service, 
as a lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  The VA examiner clearly took into 
account the Veteran's complaints and contentions and arrived 
at medical conclusions contrary to the claims.  The Board 
relies on the examiner's opinion because of her expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and tinnitus must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


